DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sewell (Pub. No. US 2012/0081550 A1; hereafter Sewell).
	Regarding claim 7, Sewell discloses an apparatus, comprising: an elongated element having a first surface and a second surface (see Sewell Fig. 9, item 320); a first mount coupled via a first coupling to the elongated element at the second surface at a first position along the elongated element (see Sewell Fig. 9, items 336 and 360), wherein the first coupling comprises an elastomeric material See also paragraph [0038] “The fasteners 360 may include, for example, conventional screws, spring loaded fasteners for controlling the normal force at the slotted locations.” The spring loaded fasteners can be construed as “elastomeric material”), and wherein the first coupling couples the elongated element fixing a lateral 

Regarding claim 8, Sewell discloses the apparatus of claim 7, wherein the first surface is coupled to a vehicle (see Sewell paragraph [0006] “The camera system also includes a frame having a first frame member, a second frame member, and a mount for attaching the camera system to the vehicle.”).

Regarding claim 9, Sewell discloses the apparatus of claim 7, wherein the one or more second mounts each include an attachment device that slides in a slot in the elongated element (see Sewell Fig. 9, items 327 and 360).

Regarding claim 10, Sewell discloses the apparatus of claim 8, wherein the one or more second mounts are structured for the elongated element to slide laterally in response to a temperature difference between the vehicle and the elongated element (the device slides laterally due to the thermal expansion which occurs due to the device changing temperature, and would occur regardless of the temperature difference between the vehicle and the device. Alternatively, if the frame 330 were construed as part of the vehicle when it is attached, the board 320 would slide based on the difference in temperature between the components.).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sewell (Pub. No. US 2012/0081550 A1; hereafter Sewell) in view of Starns et al. (Pub. No. US 2015/0131982 A1; hereafter Starns).
	Regarding claims 1-5, Sewell discloses a method for stabilizing a camera mounted to a vehicle, comprising: isolating vibration at the vehicle from a structure for mounting the camera (see Sewell Fig. 1, item 33 and paragraph [0020] “the frame 30 is used to attach the camera system 10 to a vehicle… at the 
 Sewell does not disclose that the isolating is by a first mount including an elastomeric device, wherein the elastomeric device is configured to attenuate vibration according to a vibration profile; and wherein the elastomeric devices are structured to absorb vertical vibration from the vehicle.
Starns discloses isolating an optical device from vibration by a first mount including an elastomeric device (see Starns abstract “a tunable vibration damper may include a housing and a damper stack disposed within the housing. The damper stack may be formed from a viscoelastic material”), wherein the elastomeric device is configured to attenuate vibration according to a vibration profile; and wherein the elastomeric devices are structured to absorb vertical vibration from the vehicle (see Starns paragraph [0031] “a vertical stiffness of the damper stack (e.g., along the z-axis) may be tuned independent of the horizontal stiffness of the damper stack. Similarly, the horizontal stiffness of the damper stack in one direction (e.g., along the x-axis) may be tuned independent of the horizontal stiffness of the stack in a different horizontal direction (e.g., along the y-axis). Accordingly, by determining the various input frequencies (including their directional components) derived from a vibration source, the stiffness of the damper stack may be specifically tailored to provide optimal damping for the system.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a tunable vibration damper into the device of Sewell in order to be able to particularly tailor the vibration response of the damper to the vehicle being used to optimize performance, as suggested by Starns.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sewell in view of Starns as applied to claim 1 above, and further in view of Laufer et al. (Pub. No. US 2006/0066835 A1; hereafter Laufer).
Sewell in view of Starns discloses the method of claim 1, but does not specifically disclose that the vehicle to which the device is mounted is a truck.
Laufer discloses that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to mount an optical device onto a truck (see Laufer Fig. 3, items 13 and 14).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Sewell in view of Starns on a truck like that disclosed in Laufer in order to enable the driver to observe fields of view that are otherwise obscured by the vehicle, as taught by Laufer (see Laufer paragraph [0004]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sewell in view of Starns.
 	Regarding claim 12, Sewell discloses the apparatus of claim 7, but does not specifically disclose that the elastomeric device absorbs vertical and lateral vibration from the vehicle.
Starns discloses isolating an optical device from vibration wherein the elastomeric devices are structured to absorb vertical and lateral vibrations from the vehicle (see Starns paragraph [0031] “a vertical stiffness of the damper stack (e.g., along the z-axis) may be tuned independent of the horizontal stiffness of the damper stack. Similarly, the horizontal stiffness of the damper stack in one direction (e.g., along the x-axis) may be tuned independent of the horizontal stiffness of the stack in a different horizontal direction (e.g., along the y-axis). Accordingly, by determining the various input frequencies (including their directional components) derived from a vibration source, the stiffness of the damper stack may be specifically tailored to provide optimal damping for the system.”).
.

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starns in view of Harris et al. (U.S. Patent No. 4,830,557; hereafter Harris) and Heston et al. (Pub. No. US 2014/0369746 A1; hereafter Heston).
 	Regarding claim 13-17, Starns discloses an apparatus for isolating vehicle vibration from a camera, comprising: a camera mounting beam coupled to the camera (see Starns Fig. 5, item 148); one or more elastomeric vibration isolators coupled to an attachment device and coupled to the camera mounting beam (see Starns Fig. 5, item 122); wherein the one or more elastomeric vibration isolators are formed from one or more materials including polyurethane, rubber, closed cell foam (see Starns paragraph [0055] “the damper stack 122 may be formed from a viscoelastic material, such as a rubber”); wherein the one or more materials are selected to attenuate the vibration profile of a particular vehicle (see Starns paragraph [0031] “by determining the various input frequencies (including their directional components) derived from a vibration source, the stiffness of the damper stack may be specifically tailored to provide optimal damping for the system.”).
Starns does not specifically disclose a spherical bearing coupled to the attachment device, wherein the spherical bearing is configured to accommodate misalignment of the attachment device; and one or more spring washers to generate a force holding the one or more elastomeric vibration isolators and spherical bearing in positions; further comprising: a spherical washer to adjust a planar surface of the spherical bearing along the attachment device; wherein the attachment device is a bolt and the one or more spring washers are Belleville washers.

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to attach the damping mechanism to the camera apparatus using a self-aligning bolt like that disclosed in Harris in order to accommodate for small misalignments where the components are not perfectly aligned, as suggested by Harris.
Starns in view of Harris does not disclose one or more spring washers to generate a force holding the one or more elastomeric vibration isolators and spherical bearing in positions; and the one or more spring washers are Belleville washers.
Heston discloses that it was well known to use Belleville washers to attach bolts in uses where vibration is likely, because Belleville washers because “the bias from the deflected Belleville washer will tend to impede loosening of the device due to creep, temperature variations, vibrations” (see Heston paragraph [0030]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Belleville washers to the attachment bolt of Starns in view of Harris in order to prevent unwanted loosening of the bolt due to temperature fluctuations and vibration.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starns in view of Harris and Heston as applied to claim 13 above, and further in view of Laufer.

Laufer discloses that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to mount an optical device onto a tractor trailer (see Laufer Fig. 3, items 13 and 14).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Sewell in view of Starns on a tractor trailer like that disclosed in Laufer in order to enable the driver to observe fields of view that are otherwise obscured by the vehicle, as taught by Laufer (see Laufer paragraph [0004]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starns in view of Harris and Heston as applied to claim 13 above, and further in view of Sewell.
 Regarding claim 19, Starns as modified discloses the apparatus of claim 13, but does not disclose that the camera mounting beam includes an obround opening within which the one or more elastomeric vibration isolators, the spherical bearing, and the one or more spring washers slide in response to thermal expansion or contraction of the camera mounting beam relative to a vehicle to which the apparatus is attached via at least the attachment device.
	Sewell discloses mounting a camera device using a bolt with an obround attachment slot to allow the device to compensate for thermal expansion of the attachment feature (see Sewell Fig. 9, items 327 and 360).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to attach the camera device of Sewell with vibration isolating attachment bolt like that of Starns as modified in order to obtain the benefits of tailored vibration isolation, as taught by Starns, tolerance for slight misalignment as taught by Harris, and preventing unwanted loosening via Belleville washers as suggested by Heston.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        11/18/2021